UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4346


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER LEE COTTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00334-CCE-1)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George E. Crump, III, Rockingham, North Carolina, for Appellant. Terry Michael
Meinecke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lee Cotton pled guilty to interference with commerce by robbery, in

violation of 18 U.S.C. § 1951(a) (2012), and the district court sentenced him to 132

months’ imprisonment and 3 years’ supervised release. On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

issues for appeal, but questioning the reasonableness of Cotton’s sentence. Although

advised of his right to file a supplemental pro se brief, Cotton has not done so. The

Government declined to file a response brief. We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) [(2012)]

using an abuse-of-discretion standard, regardless of ‘whether the sentence is inside, just

outside, or significantly outside the Guidelines range.’” United States v. Lymas, 781 F.3d
106, 111 (4th Cir. 2015) (quoting Gall v. United States, 552 U.S. 38, 41 (2007) (alteration

omitted)). This review requires consideration of both the procedural and substantive

reasonableness of the sentence. Id. In determining procedural reasonableness, we consider

whether the district court properly calculated the defendant’s advisory Guidelines range,

gave the parties an opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) sentencing factors, and sufficiently explained the selected sentence.

Gall, 552 U.S. at 49-51. After determining that the sentence is procedurally reasonable,

we consider the substantive reasonableness of the sentence, “tak[ing] into account the

totality of the circumstances.” Id. at 51.

       Our review of the sentencing transcript reveals no significant procedural or

substantive errors. The district court allowed the parties to present arguments, gave Cotton

                                             2
the opportunity to allocute, considered the 18 U.S.C. § 3553(a) sentencing factors, and

explained the selected sentence.      The court adequately justified the upward-variant

sentence of 132 months—from an advisory Sentencing Guidelines range of 92 to 115

months—by explaining that the range did not fully account for Cotton’s egregious criminal

history. The court also properly addressed defense counsel’s argument that Cotton should

receive a lesser sentence in light of Cotton’s undiagnosed mental health issues, noting that,

while it appreciated the point, a lesser sentence would not protect the public.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the criminal judgment. This

court requires that counsel inform Cotton, in writing, of the right to petition the Supreme

Court of the United States for further review. If Cotton requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Cotton.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                              3